Citation Nr: 1637033	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraines and, if so, whether service connection is warranted.

2.  Entitlement to service connection for chronic fatigue syndrome, also claimed as systemic exertion intolerance disease (SEID).

3.  Entitlement to service connection for fibromyalgia, to include symptoms of chronic muscle pain, joint pain, weakness, and diminished strength.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and dyspepsia.

5.  Entitlement to service connection for a neurological disability, to include neuropathy and radiculopathy, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disability manifested by chronic flu-like symptoms, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a disability manifested by cardiovascular symptoms, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a disability manifested by chronic respiratory symptoms, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a disability manifested by sleep disturbances, to include sleep apnea, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for Gulf War Syndrome.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to February 1991, and on active duty for training (ACDUTRA) from May 1983 to August 1983, from March 1986 to June 1986, and from June 1989 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remand in December 2013 so that a hearing could be scheduled.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran initially had 17 claims on appeal.  In several statements, the Veteran has requested that his claims be consolidated into four issues: entitlement to service connection for chronic fatigue syndrome (or SEID), entitlement to service connection for fibromyalgia, entitlement to service connection for a gastrointestinal disorder, and entitlement to service connection for an undiagnosed illness with symptoms including, but not limited to, fatigue, muscle and joint pain, headache, neurological problems, psychological problems, skin conditions, respiratory disorders, and sleep disturbances.  The Board has reframed the Veteran's claims in a way that best reflects the diagnoses of record, and in order to best ensure that each of the Veteran's contentions is addressed.

Since the agency of original jurisdiction (AOJ) last considered the appeal the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).  To the extent that new evidence was added to the record from other sources since the last AOJ adjudication, the Board finds that such evidence is only relevant to the Veteran's claims for service connection for migraines, granted in full herein, and for an acquired psychiatric disorder, which is remanded to the AOJ.  As such, there is no prejudice the Veteran in proceeding with adjudication.  In any event, at the hearing the Veteran waived AOJ review of the evidence added to the file since the last adjudication by the AOJ.  38 C.F.R. § 20.1304 (2015)

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2001 rating decision, of which the Veteran was notified in January 2002, denied entitlement to service connection for migraines, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final November 2001 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for migraines.

3.  The probative evidence demonstrates that the Veteran's migraines are aggravated by his service-connected tinnitus.

4.  The probative evidence demonstrates that the Veteran did not serve on active duty in Southwest Asia during the Persian Gulf War.

5.  The probative, competent evidence does not reflect a diagnosis of chronic fatigue syndrome, or SEID, and to the extent that such disability has been diagnosed, the evidence is against a finding that it is related to service.

6.  The probative, competent evidence is against a finding that fibromyalgia, to include symptoms of chronic muscle pain, joint pain, weakness, and diminished strength, is related to service.  

7.  The probative, competent evidence is against a finding that a gastrointestinal disability, to include IBS, GERD, and dyspepsia, is related to service.

8.  The probative, competent evidence is against a finding that a neurological disability, to include neuropathy and radiculopathy, is related to service.

9.  The probative, competent evidence does not reflect a diagnosis of skin disability, and to the extent that such disability has been diagnosed, the evidence is against a finding that it is related to service.

10.  The probative, competent evidence does not reflect a diagnosed disability manifested by chronic flu-like symptoms, and to the extent that such disability has been diagnosed, the evidence is against a finding that it is related to service.
 
11.  The probative, competent evidence does not reflect a diagnosed disability manifested by cardiovascular symptoms, and to the extent that such disability has been diagnosed, the evidence is against a finding that it is related to service.

12.  The probative, competent evidence does not reflect a diagnosed disability manifested by respiratory symptoms, and to the extent that such disability has been diagnosed, the evidence is against a finding that it is related to service.

13.  The probative, competent evidence does not reflect a diagnosed disability manifested by sleep disturbances, to include sleep apnea, and to the extent that such disability has been diagnosed, the evidence is against a finding that it is related to service.

14.  The probative, competent evidence is against a finding that the Veteran has a chronic disability known as "Gulf War Syndrome."





CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for migraines is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

3.  The criteria for service connection for migraines have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for service connection for chronic fatigue syndrome, or SEID, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The criteria for service connection for fibromyalgia have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

6.  The criteria for service connection for a gastrointestinal disability, to include IBS, GERD, and dyspepsia, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

7.  The criteria for service connection for a neurological disability, to include neuropathy and radiculopathy, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

8.  The criteria for service connection for a skin disability have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

9.  The criteria for service connection for a disability manifested by chronic flu-like symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.
10.  The criteria for service connection for a disability manifested by cardiovascular symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

11.  The criteria for service connection for a disability manifested by chronic respiratory symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

12.  The criteria for service connection for a disability manifested by sleep disturbances, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.

13.  The criteria for service connection for Gulf War Syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify was satisfied by several letters, including those dated June 2009, October 2009, and June 2011.  In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records (STRs) are on file, as are various post-service medical records.  Additionally, VA examinations and opinions were obtained with respect to the Veteran's claim to reopen the issue of entitlement to service connection for migraines.

The Board notes that VA examinations and nexus opinions have not been obtained concerning the other claims decided herein.  However, as discussed below, there is no competent evidence that the Veteran had any of the claimed disabilities during service or that they are related to service.  The only evidence suggesting a relationship is unsupported assertions of the Veteran that the disabilities had onset as a result of service.  As the Board finds that there is no competent and credible suggestion of a nexus, there is no medical question for resolution and VA examinations are not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

	A.  New and Material Evidence

The Veteran's initial claim for service connection for migraines was denied in a November 2001 rating decision, and the Veteran was sent a letter notifying him of the decision in January 2002.  As the Veteran did not appeal the rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the November 2001 rating decision due to insufficient evidence to establish that migraines were incurred in or aggravated by the Veteran's period of military service.  The evidence received since that time includes medical records and lay statements.  Additionally, VA examinations and opinions were obtained, including an opinion that the Veteran's migraines are aggravated by his service-connected tinnitus, and the Veteran provided testimony at a June 2016 hearing.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for migraines is reopened.  




      B.  Service Connection - Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2015) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

		i.  Migraines

The Veteran asserts that he has migraines which either began in or as a result of his active duty service, or which are caused or aggravated by his service-connected tinnitus.  Preliminarily, the Board notes that the record reflects a diagnosis of migraines during the pendency of the appeal.  

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111 (West 2014); 38 C.F.R. § 3.304 (2015).  Here, the Board finds that the presumption of soundness does not attach with respect to the Veteran's sole period of active duty, as the evidence does not reflect that an entrance examination was conducted at that time.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).
Additionally, while there is evidence that the Veteran's migraines manifested in service, the Board finds service connection cannot be granted on a direct basis as the evidence demonstrates that the Veteran's migraines pre-existed service and were not permanently aggravated as a result of service.  In June 1988 the Veteran complained of headaches and the examiner's diagnostic impression was migraines, and the Veteran reported a history of frequent or severe headaches in January 1991.  A November 2010 VA examiner opined that, based on a thorough review of the history of the Veteran's complaints of and treatment for headaches, the Veteran's migraines did not have onset during a period of active service.  Furthermore, the evidence does not support a finding that the Veteran's migraines worsened in or were aggravated by active duty service.  The November 2010 VA examiner opined that there was no evidence that the Veteran's active duty service aggravated his migraines.  Accordingly, because the presumption of soundness does not attach and because the evidence demonstrates that the Veteran's migraines pre-existed and were not aggravated by service, service connection may not be awarded on direct basis.

In May 2016, however, the Veteran again underwent VA examination in connection with his allegation that his migraines were caused or worsened by his service-connected tinnitus.  The VA examiner opined that, while there was no causal connection between tinnitus and migraines, the Veteran's migraines were at least as likely as not aggravated beyond their natural progression by his service-connected tinnitus.  In support of the opinion, the examiner noted that migraines can have multiple triggers, including sounds like tinnitus.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's migraines are aggravated by his service-connected tinnitus.  As such, service connection for migraines is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.



		ii.  Other Issues

The Veteran has made several contentions with respect to the remaining issues on appeal, excluding the issue of entitlement to service connection for an acquired psychiatric disability addressed in the remand section of this decision.  Namely, the Veteran has contended that his symptoms are related to Persian Gulf War service, vaccinations, heat injuries, and posttraumatic stress syndrome (PTSD).  The Board finds that no competent evidence of a nexus to service has been presented and, as such, service connection for each of the claimed disabilities is not warranted.

With respect to the requirement of a current disability, the Board notes that it is not completely clear for which of the claimed disabilities the Veteran has established diagnoses, particularly due to credibility concerns surrounding the Veteran's reports to his physicians.  

With respect to "Gulf War Syndrome," for example, the record does reflect that the Veteran was diagnosed with such by his private physician, Dr. J.L, as related by letter dated January 2010.  In any event, "Gulf War Syndrome," is not a recognized disability for VA purposes, although service connection may be granted for disability related to Persian Gulf service, which the Veteran does not have, as discussed below.  In any event, it is clear from Dr. J.L.'s reports that the Veteran "was in Desert Storm" and in a "desert environment" that Dr. J.L. believed the Veteran served in Southwest Asia during the Persian Gulf War.  Other records throughout the pendency of the appeal also demonstrate that the Veteran either told or allowed care providers to believe that he served in Southwest Asia, and has described himself as a "Gulf War Veteran."  For example, a May 2009 VA social work note indicates that the "Veteran served in the Gulf War.  He has been in Panama, Desert Storm, Southern Iraq, Kuwait."  While the Veteran has not contended that he served in Southwest Asia while pursuing his claims, it is clear he has made such assertions in seeking medical treatment.  Accordingly, diagnoses based on this assertion and on the Veteran's report of his medical and service history must be viewed with some skepticism.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Furthermore, the evidence does not demonstrate diagnoses of chronic fatigue syndrome (or SEID) or sleep apnea, although the Veteran has asserted that he has been diagnosed with these disabilities.  With respect to chronic flu-like symptoms, cardiovascular symptoms, and chronic respiratory symptoms, the record does not reflect diagnoses of disabilities manifested by such symptoms, although the Veteran has complained of them.  In November 2011, the Veteran was referred by VA to a class called "Living Well with Heart Disease," but the record specifically indicates that he did not have heart disease at that time.  Furthermore, there is no diagnosis of a skin disability, although a "dry sandpapery rash" was noted by Dr. J.L. in December 2009.

The evidence does, however, appear to reflect a diagnosis of and treatment for fibromyalgia, otherwise known as fibromyositis, manifested by symptoms of muscle and joint pain as well as weakness, symptoms which were initially claimed separately by the Veteran.  The Veteran has also been diagnosed with neuropathy and radiculopathy.  IBS and GERD are noted in the Veteran's records.

Even assuming that diagnoses, other than "Gulf War Syndrome," have been established for each of the claimed disabilities, the Board finds that there is no competent evidence of any nexus to service and, as such, the claims must be denied.

The Veteran's primary assertion is that the claimed disabilities are essentially caused by service in Southwest Asia during the Persian Gulf War; he contends that his symptoms are attributable to what is colloquially known as "Gulf War Syndrome," that is, an undiagnosed illness or a medically unexplained chronic multi-symptom illness or illnesses. 

In that regard, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  A "qualifying chronic disability" is defined as: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia, chronic fatigue syndrome, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Here, as noted above, the evidence does not demonstrate, and the Veteran has not contended as such in communication with VA regarding his appeal, that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, which began for purposes of the application of this law on August 2, 1990.  The evidence does reflect that the Veteran served on active duty from December 30, 1990, to February 6, 1991, but that he was not deployed overseas.  Accordingly, 38 C.F.R. § 3.317 is not for application with respect to any of the Veteran's claims and he may not be awarded service connection for an undiagnosed illness.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992) (in the absence of proof of a present disability, there can be no valid claim).

The Veteran has also asserted that, although he is not a "Persian Gulf Veteran," he was vaccinated in the same manner as those who were in fact deployed, that such vaccinations are a suspected cause of Gulf War "qualifying chronic disabilities," and that the vaccinations have caused his claimed disabilities.  In that regard, he has named two vaccines in particular, those for anthrax and botulinum toxin, and submitted articles regarding a link between such vaccines and subsequent illness in Persian Gulf veterans.  The Board notes the Veteran's general contention that many records of vaccinations of Persian Gulf Veterans have been destroyed or lost, but the Veteran's claims file contains records of his vaccination throughout service, including in January 1991.  Upon review, the records reflect that the Veteran did receive several vaccinations, but was not vaccinated for anthrax or botulinum toxin.  Additionally, while the Veteran has maintained that he has developed elevated levels of a chemical called squalene as a result of vaccination, there is no competent evidence of such beyond a lab report on which the Veteran has handwritten "SQUALENE."  Accordingly, there is no competent evidence to suggest a link between the Veteran's in-service vaccinations and his claimed disabilities.

Furthermore, the Veteran contends that his claimed disabilities arose as a result of documented in-service heat injuries.  He has made several assertions regarding the long-term effects on the body of heat injuries.  In that respect, the Veteran has previously made separate service connection claims for residuals of heat injuries, which have been denied by the AOJ and not appealed.  In connection with one of those claims, in March 2013 VA obtained an examination and opinion.  The examiner opined that it was less likely than not that the Veteran had any residuals from episodes of heat cramps, stress, or exhaustion during service.  In support of the opinion, the examiner noted that the episodes in service were self-limited and responded to hydration and rest, and that such episodes would not result in any long-term residual effects.  The examiner indicated that the in-service episodes should not be confused with the more serious disorder of "heat stroke," which would have required inpatient treatment or monitoring and could have involved subsequent complications which would have manifested very soon thereafter.  In the absence of competent evidence to the contrary, service connection may not be granted for any of the claimed disabilities as related to the in-service heat injuries.

Additionally, the Veteran has attributed many of his disabilities or symptoms to PTSD.  The record reflects, however, that the Veteran was denied service connection for PTSD in May 2013 and did not appeal that decision.  Accordingly, service connection may not be granted on a secondary basis.  See 38 C.F.R. 
§ 3.310(a).

Finally, to the extent that any of the claimed disabilities may be considered chronic disabilities under the provisions 38 C.F.R. § 3.309(a), there is no competent evidence that they manifested to a compensable degree in or within one year of service.  

The Board acknowledges and has considered the Veteran's contentions that his claimed disabilities are related to service for the foregoing reasons.  Of note in this case is that the Veteran underwent an Army Medical Department Office Basic Course in 1989 when his military occupation changed to Field Medical Assistant.  While the Board recognizes that the Veteran may have medical training and general medical knowledge superior to a lay person, the Veteran's contentions regarding a connection between his disabilities and Persian Gulf War service or vaccinations for anthrax or botulinum toxin are not borne out by the facts of record.  Additionally, as described above, regardless of a nexus to PTSD, PTSD has not been service connected and as such secondary service connection cannot be granted.  Finally, as the Veteran has not demonstrated or asserted any particular expertise with respect to heat injuries or the claimed disabilities, any opinion he has provided with respect to a nexus between the two is of limited probative value, particularly when viewed in light of the opinion of the VA examiner, which was supported by rationale.  See Jones v. West, 12 Vet. App. 460, 465 (1999); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the opinion of the VA examiner to be significantly more probative than the assertions of the Veteran.  

Thus, for all the foregoing reasons, the Veteran's aforementioned claims for service connection are denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule, but it is not for application because the most probative evidence of record is against the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for migraines is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for migraines is granted.

Entitlement to service connection for chronic fatigue syndrome, or SEID, is denied.

Entitlement to service connection for fibromyalgia, to include symptoms of chronic muscle pain, joint pain, and weakness, is denied.

Entitlement to service connection for a gastrointestinal disability, to include IBS, GERD, and dyspepsia, is denied.

Entitlement to service connection for a neurological disability, to include neuropathy and radiculopathy, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by chronic flu-like symptoms, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by cardiovascular symptoms, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection a disability manifested by for chronic respiratory symptoms, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection a disability manifested by sleep disturbances, to include sleep apnea, to include as due to an undiagnosed illness, is denied.
Entitlement to service connection for Gulf War Syndrome is denied.


REMAND

The record reflects that the Veteran has been variously diagnosed with major depressive disorder and other specified depressive disorder throughout the course of the appeal.  Upon review, the Veteran's medical records suggest a link between his depression and his chronic pain, but it is unclear the extent to which his now service-connected migraines contribute to such pain.  A VA examination was obtained in May 2016, but addressed only a potential link between the Veteran's depression and his service-connected tinnitus.  Accordingly, the Board finds remand is warranted in order to obtain an addendum opinion address whether the Veteran's migraines cause or aggravate an acquired psychiatric disability.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records.

2.  Send the claims file to the examiner who conducted the May 2016 psychiatric examination, if available, to obtain an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should provide an opinion as to whether it at least as likely as  not (50 percent probability or greater) that an acquired psychiatric disorder, to include a depressive disorder, has been caused or permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected migraines.  If the examiner finds that an acquired psychiatric disorder has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the migraines.  

A rationale must be provided for any opinion expressed.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


